Case 2:20-cv-02102-KM-JBC Document 65 Filed 09/21/20 Page 1 of 12 PageID: 234




 Theodore Edelman (pro hac vice)              VINITA B. ANDRAPALLIYAL
 Jessica M. Klein (pro hac vice)              United States Department of Justice
 Lauren M. Goldsmith (pro hac vice)           Civil Division
 Mark A. Makar (N.J. Bar No. 244882017)       Federal Programs Branch
 SULLIVAN & CROMWELL LLP                      P.O. Box 868, Ben Franklin Station
 125 Broad Street                             Washington, D.C. 20044
 New York, New York 10004                     Telephone: 202-305-0845
 Telephone: 212-558-4000

 Attorneys for Plaintiffs                     Attorneys for Defendants

 (Additional Counsel on Signature Page)

                  UNITED STATES DISTRICT COURT FOR
                     THE DISTRICT OF NEW JERSEY

 ALLISON DAWN BLIXT and                   :
 L. Z.-B.,                                :
                                          :
                                              Civ. No. 2:20-cv-02102-KM-JBC
                            Plaintiffs,   :
 v.                                       :
                                              Hon. Kevin McNulty
                                          :
 The UNITED STATES                        :
                                              STIPULATION OF AGREED
 DEPARTMENT OF STATE and                  :
                                              FACTS RELATING TO CLAIM
 MICHAEL R. POMPEO in his official        :
                                              PURSUANT TO 8 U.S.C. § 1503(a)
 capacity as Secretary, U.S. Department   :
 of State,                                :
                                          :
                            Defendants.   :
Case 2:20-cv-02102-KM-JBC Document 65 Filed 09/21/20 Page 2 of 12 PageID: 235




              Plaintiffs, Allison Dawn Blixt (“Allison”) and L. Z.-B., by and through
his guardian ad litem, Stefania Zaccari (“Stefania”; collectively, “Plaintiffs”), and
Defendants, The United States Department of State (“State Department”) and the
Honorable Michael R. Pompeo, in his official capacity as Secretary of State
(together, “Defendants”; jointly, with Plaintiffs, “the Parties”), hereby respectfully
submit the following Stipulation of Agreed Facts Relating to Claim Pursuant to
8 U.S.C. § 1503(a) (“Stipulation”):
              WHEREAS, the Parties will jointly propose to the Court that it would
promote the orderly and efficient resolution of the above-captioned action
(“Action”) for the Court to adjudicate in the first instance Plaintiffs’ claim under
8 U.S.C. § 1503(a) (“Section 1503(a)”) and defer ruling on Plaintiffs’ constitutional
claims pending the Court’s adjudication of the Section 1503(a) claim;
              WHEREAS, the Parties agree that the Stipulation, if approved by the
Court, would assist in the orderly and efficient resolution of the Section 1503(a)
claim.
              NOW, THEREFORE, the Parties hereby stipulate and agree, subject
to the Court’s approval, to the following facts:
THE ZACCARI-BLIXT FAMILY
         1.   Allison was born in Park Ridge, Illinois, in 1978.
         2.   Allison is a United States citizen.
         3.   Allison attended Vassar College in Poughkeepsie, New York, from
1996 until 2000.
         4.   From 2000 to 2001, Allison resided in New York State.
         5.   From 2002 to 2005, Allison lived in North Carolina, where she attended
law school at the University of North Carolina.
         6.   After receiving her law degree in 2005, Allison moved to New York
City to work as an associate at a law firm.
                                           2
Case 2:20-cv-02102-KM-JBC Document 65 Filed 09/21/20 Page 3 of 12 PageID: 236




       7.      Allison lived in the United States continuously from the time of her
birth in 1978 to 2008, as well as during other periods.
       8.      Stefania was born in Ferentino, Italy, in 1974.
       9.      Stefania is an Italian citizen.
       10.     Allison and Stefania entered into a civil partnership in London,
England, on July 9, 2009.
       11.     On January 3, 2015, following the recognition of marriage for same-
sex couples in England, Allison and Stefania’s civil partnership was converted
retroactively to a marriage.
       12.     Allison and Stefania’s marriage certificate states that their marriage
was “converted from a civil partnership on Third January 2015” and “is to be treated
as having subsisted since the date . . . on which the civil partnership was formed.”
       13.     Allison and Stefania have been married since July 9, 2009.
       14.     In 2014, through use of Assisted Reproductive Technology (“ART”),
Stefania became pregnant with L. Z.-B. using her own egg and sperm from an
unknown donor obtained from a sperm bank.
       15.     Allison’s genetic material was not used to conceive L. Z.-B.
       16.     Stefania carried L. Z.-B. to term.
       17.     In early 2015, L. Z.-B. was born in London, England.
       18.     Allison and Stefania registered L. Z.-B.’s birth with the Lambeth
Register Office, which issued L. Z.-B. a birth certificate on February 27, 2015,
pursuant to the Births and Deaths Registration Act of 1953.
       19.     Allison and Stefania are the parents identified on L. Z.-B.’s birth
certificate.
       20.     L. Z.-B.’s birth certificate does not identify any parent of L. Z.-B. other
than Allison and Stefania.


                                             3
Case 2:20-cv-02102-KM-JBC Document 65 Filed 09/21/20 Page 4 of 12 PageID: 237




        21.    Allison and Stefania were married to each other when L. Z.-B. was
born.
        22.    In 2016, through the use of ART, Allison became pregnant with her and
Stefania’s second child, M. Z.-B., using Allison’s egg and sperm from the same
unknown donor whose sperm had been used to conceive L. Z.-B.
        23.    Stefania’s genetic material was not used to conceive M. Z.-B.
        24.    Allison carried M. Z.-B. to term.
        25.    M. Z.-B. was born in early 2017 in London, England.
        26.    Allison and Stefania registered M. Z.-B.’s birth with the Lambeth
Register Office, which issued M. Z.-B. a birth certificate on April 5, 2017, pursuant
to the Births and Deaths Registration Act of 1953.
        27.    Allison and Stefania are the parents identified on M. Z.-B.’s birth
certificate.
        28.    M. Z.-B.’s birth certificate does not identify any parent of M. Z.-B.
other than Allison and Stefania.
        29.    Allison and Stefania were married to each other when M. Z.-B. was
born.
        30.    Allison and Stefania are L. Z.-B. and M. Z.-B.’s only legal parents.
        31.    Allison and Stefania have been L. Z.-B. and M. Z.-B.’s legal parents
from the time of L. Z.-B.’s and M. Z.-B.’s respective births.
        32.    Allison and Stefania have raised L. Z.-B. and M. Z.-B. since L. Z.-B.
and M. Z.-B. were born.
THE STATE DEPARTMENT’S INTERPRETATION OF THE
IMMIGRATION AND NATIONALITY ACT IS MEMORIALIZED IN THE
FOREIGN AFFAIRS MANUAL
        33.    A Consular Report of Birth Abroad (“CRBA”) confirms that the person
to whom the document was issued is a U.S. citizen at birth.


                                           4
Case 2:20-cv-02102-KM-JBC Document 65 Filed 09/21/20 Page 5 of 12 PageID: 238




        34.   In adjudicating an application for issuance of a CRBA, State
Department personnel, including embassy and consular officials, rely on the State
Department’s Foreign Affairs Manual (“FAM”), which, among other things,
memorializes the State Department’s interpretation of the Immigration and
Nationality Act (“INA”).
        35.   The FAM is an internal, publicly available State Department document.
        36.   The FAM is not subject to notice-and-comment rule-making.
        37.   The FAM is not subject to Congressional approval.
        38.   The FAM does not have the force of law.
        39.   The State Department expects embassy and consular officials to follow
State Department policies and FAM guidance issued by the State Department
regarding CRBA applications submitted on behalf of children born through the use
of ART.
        40.   In the FAM, the State Department defines birth “in wedlock” for
purposes of Section 301 of the INA, 8 U.S.C. § 1401 (“Section 301”) as only “birth
during the marriage of [a child’s] biological parents to each other.” 8 FAM § 304.1-
2(a).
        41.   In 2012, the State Department considered changing its policy in regard
to children born abroad through ART.
        42.   On February 13, 2012, Assistant Secretary for Consular Affairs Janice
L. Jacobs authored a memorandum entitled “Assisted Reproductive Technology
(ART), Citizenship and Visa Law” (“2012 Memorandum”).
        43.   The 2012 Memorandum stated that the State Department’s Bureau of
Consular Affairs was “studying whether we can interpret the INA to allow U.S.
citizen parents to transmit U.S. citizenship to their children born abroad through
[ART] in a broader range of circumstances,” and was “considering how this would
impact children born through [ART] overseas to same-sex couples.”
                                          5
Case 2:20-cv-02102-KM-JBC Document 65 Filed 09/21/20 Page 6 of 12 PageID: 239




         44.   In 2014, the State Department issued new policy guidance under which
Defendants consider gestation to be a form of biological relationship between
mother and child.
         45.   After the 2014 policy change, a gestational and legal mother may be
deemed to have a biological relationship with a child even in situations where the
gestational mother did not contribute genetic material to the child.
         46.   The State Department’s interpretation of Section 301 as requiring a
genetic or gestational relationship between a U.S. citizen parent and a child is
memorialized in 8 FAM §§ 304.1-2, 304.3.
         47.   The 2014 policy change with respect to gestational mothers is set forth
in 8 FAM § 304.3-1(a) and 8 FAM § 304.3-1(b).
         48.   Under 8 FAM 304.3-1(a): “A child born abroad to a U.S. citizen
gestational mother who is the legal parent of the child at the time of birth in the
location of birth, whose genetic parents are an anonymous egg donor and the U.S.
citizen husband of the gestational legal mother, is considered for citizenship
purposes to be a person born in wedlock of two U.S. citizens, with a citizenship
claim adjudicated under INA 301(c).”
         49.   Under 8 FAM § 304.3-1(b): “A child born abroad to a U.S. citizen
gestational mother who is the legal parent of the child at the time of birth in the
location of birth, whose genetic parents are an anonymous sperm donor and the U.S.
citizen wife of the gestational legal mother, is considered for citizenship purposes to
be a person born in wedlock of two U.S. citizens, with a citizenship claim
adjudicated under INA 301(c).”
         50.   Prior to 2014, the State Department did not treat a gestational and legal
mother as a biological mother if she did not have a genetic relationship with the
child.
         51.   The 2014 change did not result from an amendment of the INA.
                                            6
Case 2:20-cv-02102-KM-JBC Document 65 Filed 09/21/20 Page 7 of 12 PageID: 240



L. Z.-B.’S CRBA AND U.S. PASSPORT APPLICATIONS
       52.   In 2015, Allison, Stefania, and L. Z.-B. appeared in person at the U.S.
Embassy in London (“Embassy”) to apply for a CRBA and U.S. passport for
L. Z.-B.
       53.   During their visit to the Embassy in 2015, Allison and Stefania
withdrew L. Z.-B.’s passport application and were refunded the passport application
fee.
       54.   By letter dated March 11, 2015, on Embassy letterhead, the State
Department informed Allison and Stefania that L. Z.-B. “does not . . . ha[ve] a claim
to U.S. citizenship.”
       55.   Allison and Stefania returned to the Embassy a second time, on May 23,
2017, to submit CRBA applications for both L. Z.-B. and M. Z.-B.
       56.   During their visit to the Embassy on May 23, 2017, Allison and Stefania
provided the Embassy with the requisite documentation for L. Z.-B.’s and M. Z.-B.’s
applications, including L. Z.-B.’s and M. Z.-B.’s birth certificates, which identified
Allison and Stefania as L. Z.-B. and M. Z.-B.’s parents, evidence of Allison’s U.S.
citizenship and periods of residency, and Allison and Stefania’s marriage certificate.
       57.   The documentation Allison submitted to the State Department in
May 2017 in connection with L. Z.-B.’s and M. Z.-B.’s CRBA applications was
sufficient to demonstrate that Allison is a U.S. citizen and that she had been
physically present in the United States for at least five years, at least two of which
were after the age of fourteen, and which were prior to L. Z.-B.’s and M. Z.-B.’s
respective births.
       58.   In May 2017, in the course of adjudicating L. Z.-B.’s and M. Z.-B.’s
CRBA applications, the State Department accepted Allison’s documentation as
sufficient proof of her U.S. citizenship and determined that she had been physically



                                          7
Case 2:20-cv-02102-KM-JBC Document 65 Filed 09/21/20 Page 8 of 12 PageID: 241




present in the United States for at least five years, at least two of which were after
the age of fourteen, and which were prior to L. Z.-B.’s birth.
      59.    The documentation Allison and Stefania submitted to the State
Department in May 2017 in connection with L. Z.-B.’s and M. Z.-B.’s CRBA
applications was sufficient to demonstrate that Allison and Stefania were married at
the time of L. Z.-B.’s and M. Z.-B.’s respective births.
      60.    In May 2017, in the course of adjudicating L. Z.-B.’s and M. Z.-B.’s
CRBA applications, the State Department accepted Allison and Stefania’s marriage
certificate as sufficient proof that they were married at the time of L. Z.-B.’s and
M. Z.-B.’s respective births.
      61.    In May 2017, Allison presented the Embassy with an English birth
certificate identifying Allison and Stefania, and only Allison and Stefania, as
M. Z.-B. and L. Z.-B.’s parents.
      62.    The documentation Allison and Stefania submitted to the Embassy in
May 2017 in connection with L. Z.-B.’s and M. Z.-B.’s CRBA applications was
sufficient to demonstrate that Allison and Stefania are L. Z.-B. and M. Z.-B.’s legal
parents under U.K. law.
      63.    In May 2017, in the course of adjudicating L. Z.-B.’s and M. Z.-B.’s
CRBA applications, the State Department accepted L. Z.-B.’s and M. Z.-B.’s birth
certificates as sufficient proof that Allison and Stefania are L. Z.-B. and M. Z.-B.’s
legal parents.
      64.    On May 23, 2017, an Embassy official interviewed the Zaccari-Blixt
family and adjudicated L. Z.-B.’s and M. Z.-B.’s CRBA applications.
      65.    Embassy officials had the authority to make the final decision as to
whether to grant or deny the CRBA applications for L. Z.-B. and M. Z.-B.




                                          8
Case 2:20-cv-02102-KM-JBC Document 65 Filed 09/21/20 Page 9 of 12 PageID: 242




      66.    In May 2017, when adjudicating L. Z.-B.’s and M. Z.-B.’s CRBA
applications, the Embassy followed the State Department’s guidance contained in
the FAM.
      67.    In May 2017, in adjudicating L. Z.-B.’s and M. Z.-B.’s CRBA
applications, among other adjudicatory tools and references distributed to the
Embassy by the State Department, Embassy officials relied on the FAM guidance
on applications submitted on behalf of children born by means of ART.
      68.    In May 2017, in adjudicating L. Z.-B.’s 2017 CRBA application, the
State Department determined that he could not acquire citizenship under Section 301
because his biological parents were not married to each other at the time of his birth.
      69.    The Embassy granted M. Z.-B.’s CRBA application and mailed to
Allison M. Z.-B.’s CRBA on June 14, 2017.
      70.    By letter dated June 14, 2017, which accompanied M. Z.-B.’s CRBA,
the Embassy informed Allison that “[f]urther correspondence w[ould] be sent to
[her] shortly regarding [L. Z.-B.’s] application.”
      71.    By letter dated May 24, 2017, on Embassy letterhead, Embassy official
John S. Morgan informed Allison that L. Z.-B.’s CRBA application had been denied.
      72.    The May 24, 2017 letter confirmed that the State Department
determined that L. Z.-B. could not acquire citizenship under Section 301 because his
biological parents were not married to each other at the time of his birth.
      73.    The May 24, 2017 letter stated, in relevant part:          “It has been
determined that there is not a biological relationship be [sic] established between the
U.S. citizen mother and child, through either a genetic parental relationship or a
gestational relationship, as required under the provisions of section 309(c) of the
Immigration and Nationality Act. Therefore, your application is denied.”




                                          9
Case 2:20-cv-02102-KM-JBC Document 65 Filed 09/21/20 Page 10 of 12 PageID: 243




      74.     The sole reason for the State Department’s denial of L. Z.-B.’s CRBA
application in 2017 was that he did not establish a biological or gestational
relationship to his U.S. citizen parent, Allison.
      75.     On September 5, 2017, Allison and L. Z.-B. submitted a letter to the
Embassy, by and through their counsel, requesting reconsideration of the Embassy’s
decision to deny L. Z.-B.’s CRBA application.
      76.     The Embassy responded, in a letter dated November 7, 2017, that the
State Department had “affirm[ed] that [L. Z.-B.] did not acquire U.S. citizenship at
birth, and therefore [the Embassy was] unable to issue him a CRBA.”
      77.     The November 7, 2017 letter contained no further explanation or
analysis.
      78.     There were no further steps that Allison and L. Z.-B. were required to
take, or could have taken, to seek further review from the State Department of
L. Z.-B.’s 2017 CRBA application.
RELEVANT PROCEDURAL HISTORY OF THE ACTION
      79.     On January 22, 2018, Plaintiffs filed in the United States District Court
for the District of Columbia the Complaint against the State Department and the
Secretary of State alleging violations of the Fifth Amendment of the U.S.
Constitution and the Administrative Procedure Act, 5 U.S.C. § 702.
      80.     In late 2019, when L. Z.-B. was almost five-years-old, Allison,
Stefania, L. Z.-B., and M. Z.-B. relocated from London, England, to the United
States.
      81.     Allison, Stefania, L. Z.-B., and M. Z.-B. now reside in Essex County,
New Jersey.




                                          10
Case 2:20-cv-02102-KM-JBC Document 65 Filed 09/21/20 Page 11 of 12 PageID: 244




Dated: September 4, 2020                  Respectfully Submitted,

                                          /s/ Theodore Edelman
                                          Theodore Edelman (pro hac vice)
                                          Jessica M. Klein (pro hac vice)
                                          Lauren M. Goldsmith (pro hac vice)
                                          Mark A. Makar (N.J. Bar No. 244882017)
                                          SULLIVAN & CROMWELL LLP
                                          125 Broad Street
                                          New York, New York 10004
                                          Telephone: 212-558-4000
                                          Elizabeth A. Cassady (pro hac vice)
                                          SULLIVAN & CROMWELL LLP
                                          1700 New York Avenue N.W.
                                          Washington, D.C. 20006
                                          Telephone: 202-956-6980
                                          Aaron C. Morris (pro hac vice)
                                          IMMIGRATION EQUALITY
                                          40 Exchange Place, Suite 1300
                                          New York, New York 10005
                                          Telephone: 212-714-2904
                                          Attorneys for Plaintiffs




                                     11
Case 2:20-cv-02102-KM-JBC Document 65 Filed 09/21/20 Page 12 of 12 PageID: 245




Dated: September 4, 2020                  ETHAN P. DAVIS
                                          Acting Assistant Attorney General

                                          ANTHONY J. COPPOLINO
                                          Deputy Director

                                          By: /s/ Vinita B. Andrapalliyal
                                          VINITA B. ANDRAPALLIYAL
                                          Trial Attorney
                                          Unites States Department of Justice
                                          Civil Division
                                          Federal Programs Branch
                                          P.O. Box 868, Ben Franklin Station
                                          Washington, D.C. 20044
                                          Tel: (202) 305-0845
                                          Fax: (202) 616-8470
                                          Email: Vinita.b.andrapalliyal@usdoj.gov

                                          Attorneys for Defendants




                                     12
